DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered.
With regard to the amendment to claim 1, the examiner agrees with Applicant that Haylor does not disclose the amended claim.  The rejection of claims over Haylor is withdrawn.
With regard to Kasvikis, the examiner agrees that the amendment to claim 1 overcomes the rejection over Kasvikis as interpreted in the prior Office action, e.g. the blocking mechanism corresponding to element 74.  However, a new interpretation is presented below.  The examiner notes that claim 1 has been amended to include limitations similar to those previously found in claim 7, however, claim 7 depended from claims 2, 3, 4, 5 and therefore included all of the limitations therein.  Therefore, the scope of claim 1 is substantially different than that of prior claim 7, and therefore a different interpretation of the prior art with respect to those limitations is appropriate.  See the rejection below for full explanation.
Applicant argues that the cover element of Kasvikis is not movable along a pivot axis to detach the cover from the housing.  This limitation is not required by the independent claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasvikis et al (US 5,364,364).
Regarding claim 1, Kasvikis discloses a medical device for administering a medical solution to a patient (abstract: “a fluid flow control system”), comprising a housing, a receptacle for receiving a pumping apparatus for administering the medical solution to the patient (at least peristaltic pump pressure plate 26: col. 5, lines 10-12; fig. 2), and a cover element (door 12) for covering the receptacle (fig. 2), wherein the cover element, in a connected state, is pivotably connected via a hinge 14 to the housing (figs. 1-2), the connection being releasable for detaching the cover element from the housing (hinge element 14 as shown in fig. 8 is capable of being removable from the housing, as this is the function of a hinge), and a blocking device disposed at the pivot axis, the blocking device for blocking, in the connected state of the cover element, movement of the cover directed along the pivot axis with respect to the housing to detach the cover element from the housing (see fig. 7 annotated below where elements labeled “blocking device” prevents movement of the cover along the labeled pivot axis).

    PNG
    media_image1.png
    525
    746
    media_image1.png
    Greyscale

Regarding claim 3, Kasvikis discloses the hinge connection is formed by at least one hinge device 14 configured to pivotably connect the cover element to the housing (fig. 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Flaman et al (US 2013/0007986) in view of Haylor.
Claim 4 calls for the hinge to comprise a hinge pin and a pin receptacle.  Kasvikis fails to disclose the particular structure of the hinge.  Flaman teaches a hinge comprising a hinge pin 24 located on one of the housing and the door, and a pin receptacle 43 located on the other of the housing and the door (fig. 1).  This type of hinge allows the door to be easily removed from the housing when the door is open, but does not allow the door to be removed when the door is closed (page 1, para. 0015).  Flaman is analogous art because it teaches a hinge for a door which is pertinent to the claimed invention.  Hinges are generic to many different fields of endeavor.  Haylor teaches a medical pump device having a door similar to that of Kasvikis and further teaches that it is desirable to form the door so that it is easily removable from the housing to allow for ready cleaning or replacement of the door (col. 5, lines 20-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Kasvikis to be of the type taught by Flaman including the pin and pin receptacle because this is a known type of hinge of simple construction that allows for pivoting of a door relative to the housing and also allows for easy removal of the door in the open position thereby allowing the door to be easily cleaned or replaced.
Regarding claim 5, Flaman further teaches that the hinge pin is insertable into the pin receptacle in an insertion direction directed along the pivot axis for establishing the hinge connection (fig. 1; page 1, para. 0015: upward/downward movement connects and disconnects the hinge, this is also the pivot axis).  This feature is necessarily included in the combination described above with regard to claim 4 as this is an inherent function of the hinge of Flaman which replaces the hinge of Kasvikis.
Regarding claim 6, Kasvikis discloses two hinge assemblies 14 (fig. 8), the modification above replaces each of those assemblies with a pin and pin receptacle as Flaman teaches that the hinge mechanism includes two pins and two pin receptacles.  The modified door assembly of Kasvikis in view of Flaman is capable of performing as described in claim 6.  Should the operator tilt the door having the first pin and the second pin, the upper pin (first pin) would engage (contact) the upper receptacle (first receptacle) before the bottom pin and receptacle are in contact with each other.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Munson et al (US 2010/0146734).
Claim 12 calls for the hinge device to comprise a damping element for damping a pivoting movement of the cover element with respect to the housing.  Munson teaches a hinge for a door, the hinge including a damping element that damps the pivoting movement of the door (abstract).  Munson discloses that the damping element is applicable to any hinged swinging object (abstract). The door of Kasvikis is a swinging hinged door of the type described by Munson.  Additionally, in using the device of Kasvikis, when the door is open the user manipulates the tubing to properly engage the tubing with the pumping mechanism, therefore, it is useful for the door to remain in the fully open position so that the user has space for such manipulations.  If the door swing closed as the user is inserting the tubing, the user will have to stop placing the tube to move the door out of the way.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Kasvikis to be of the type described by Munson including a damping element that damps the pivotal movement of the door so that the door remains in the desired orientation which would be useful to the device of Kasvikis so that the user can manipulate the tubing while the door is open without the door inadvertently moving into the user’s way.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Haylor et al (US 8,118,778).
Claim 13 calls for the cover element to comprises a lock element for locking the cover element with the housing when the cover element is connected to the housing and closed for covering the receptacle.  Kasvikis appears to show this feature (fig. 2, in the center of door 12 appears to show a lock/latching element) but does not explicitly disclose it.  Haylor teaches a cover element for a medical pump, wherein cover element comprises a lock element 37 for locking the cover element with the housing when the cover element is connected to the housing and is closed for covering the receptacle (col. 4, lines 42-53; fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover element of Kasvikis to include a lock element as taught by Haylor to ensure that the cover remains in place during operation of the pump.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Brugger et al (US 5,928,177).
Claim 14 differs from Kasvikis in calling for the cover element to comprise a cover body formed from a transparent material.  Brugger teaches a fluid pumping device comprising a cover 54 that covers the tubing elements of the pumping device (fig. 4), the cover formed from a cover body wherein the cover is formed from a transparent material that allows the user to view the tubing and pumping mechanism to ensure that the device is operating properly (col. 9, lines 31-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover member of Kasvikis to be formed from a transparent material as taught by Brugger so that the user can view the tubing and the pump operation during use to ensure that the tubing is properly engaged and that the device is operating as desired.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Willaimson et al (US 5,482,446).
Claim 15 differs from Kasvikis in calling for a control device constituted to evaluate whether the cover element is connected to the housing and is closed for covering the receptacle in order to enable administration operation dependent of the evaluation.  Williamson teaches a pump for delivering a medical fluid and further including a door, wherein the pump controller includes a door sensor that sends a signal to the controller when the latch of the door is in the closed position so that when the signal is received, the controller permits pump operation (col. 21, lines 12-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasvikis to include a door latch sensor that sends a signal to the controller to indicate that the door is attached and closed, wherein upon receipt of the signal the controller allows pump operation as taught by Williamson to ensure that the pump can only operate when the tubing and the door are properly installed so that the user receives the intended infusion dosage.

Allowable Subject Matter
Claims 8, 9, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the prior art fails to teach or fairly suggest the blocking element comprising a blocking pin displaceably arranged on the housing or the cover element transverse to the pivot axis, the blocking pin being arranged to interact with a blocking element arranged on the other of the housing and  the cover for blocking movement of the cover element with respect to the housing opposite to an insertion direction directed along the pivot axis, in combination with the features of the invention, substantially as claimed.
Claim 9 is allowable at least for its dependence on claim 8.
Regarding claims 10 and 11, reasons for allowance can be found in the prior Office action
Claims 16, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 16 and 17 include subject matter of claim 10 and 11, previously indicated allowable. The reasons for allowance can be found in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783